680 So. 2d 1144 (1996)
Herminio LOPEZ, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Sunburst Farms, Inc., Appellees.
No. 96-495.
District Court of Appeal of Florida, Third District.
October 16, 1996.
Herminio Lopez, in pro. per.
John D. Maher, Tallahassee, for appellees.
Before NESBITT, COPE and FLETCHER, JJ.
PER CURIAM.
Herminio Lopez appeals a decision of the Florida Unemployment Appeals Commission upholding the findings and conclusions of the Appeals Referee which resulted in a denial of benefit payments. As we have not been presented with a transcript of the hearing, we must assume that the Appeals Referee (and thus the Commission) based the findings of fact on substantial competent evidence. As our review of the record reveals no legal error in the Commission's conclusion based on the findings of fact, we are not authorized to disturb it. The decision appealed is affirmed.